Citation Nr: 1642057	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical and thoracolumbar spine.

2.  Entitlement to service connection for a gastrointestinal disorder to include chronic gastritis, to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In March 2014, the Board reopened the issue of entitlement to service connection for degenerative disc disease of the cervical and thoracolumbar spine and remanded both issues for further development.  The Board also remanded the issue of service connection for chronic gastritis.  The requested development was undertaken, and the case has been returned to the Board for further appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary for the issues of service connection for degenerative disc disease of the cervical and thoracolumbar spine and service connection for a gastrointestinal disorder to include chronic gastritis, to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness, prior to appellate review.

Degenerative disc disease of the cervical and thoracolumbar spine

The Veteran's service treatment records (STR's) reflect treatment for back pain after a fall from a ladder, resulting in a diagnosis of low back strain.  A March 1993 Report of Medical History notes chronic intermittent mid-back pain that was more severe in the last 4 months.  Post-service VA and private treatment records show continuing treatment for cervical and thoracolumbar complaints of pain.  

At the February 2012 Board hearing, the Veteran testified that he has had back pain since service and that pain has increased in severity since service.  

A January 2009 VA spine examination shows a diagnosis of degenerative disc disease of the cervical, thoracic, and lumbar spine; however, the examiner could not provide an opinion as to etiology without resort to mere speculation.  The Board found that examination to be inadequate for rating purposes and the issue was remanded for a new VA examination.  

A July 2014 VA spine examination reflects that the examiner found that the Veteran's degenerative disc disease of the cervical, thoracic, and lumbar spine were less likely as not related to service.  The rationale provided regarding the cervical spine was that there was no indication of a neck condition in service and degenerative disc disease was not shown until 2010, more than 15 years after separation.  As for the thoracic and lumbar spine, the examiner noted that the lumbar strain diagnosed in 1986 was not a chronic condition.  Additionally, the examiner stated that 2005 imaging was normal and degenerative disc disease of the thoracic and lumbar spine was not shown until 2010.  
Unfortunately, the Board finds the VA examiner's report to be inadequate for rating purposes.  The examiner's rationale appears to be based on a lack of evidence of chronicity of symptoms.  This does not take into account the Veteran's reports of continued back pain since service, to include medical treatment since 2000.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination and opinion are necessary that takes into account the Veteran's contentions.

Gastrointestinal disorder to include chronic gastritis, to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness

The Veteran contends that he suffers from a gastrointestinal disorder, to include chronic diarrhea, that is a result of his military service.  The Veteran further contends that the gastrointestinal disorder is the result of his service in the Persian Gulf.  In a March 2010 statement, the Veteran reported that he developed symptoms of diarrhea, acid reflux, and heartburn during Desert Storm in 1991 and that those symptoms have persisted since that time.  The Board notes that the claims file contains a travel voucher for meals and lodging in Riyadh, Saudi Arabia, Dhahran, Saudi Arabia, and Bahrain, Manama from February 5 to February 7, 1991, evidencing his time in-country in Southwest Asia.  Lastly, during the February 2012 Board hearing, the Veteran stated that his diagnosed gastritis was secondary to medications he takes for his other service-connected conditions.  

The Veteran's STR's reflect treatment for gastroenteritis in 1987, and a February 1989 treatment note shows the Veteran presented with symptoms that were "highly suggestive of gastroesophageal reflux" disease (GERD).  Post-service treatment records include diagnoses of gastritis and GERD.  Post-service treatment records reflect ongoing complaints of diarrhea, indigestion, and acid reflux.  

A July 2014 VA intestinal conditions examination reflects a diagnosis of GERD and reports by the Veteran of chronic diarrhea since service.  The VA examiner opined that it was less likely as not the Veteran's GERD was due to service.  The rationale provided was that the STR's showed 2 acute incidents but there is no evidence of a chronic condition in service.  The examiner also stated the first diagnosis of GERD was in 2006, more than 10 years after discharge.  The examiner opined that the Veteran did not have an intestinal condition that was related to service because there was no chronic GI condition in service, and he has no active GI diagnoses currently.  The examiner went on to state that sporadic diarrhea could have many etiologies.  

Unfortunately, the Board finds the VA examiner's report to be inadequate for rating purposes.  First, the Board notes that the Veteran has reported continuous gastric symptoms since service.  Additionally, the record shows that the Veteran has complained of, and been treated for gastric symptoms since February 2000.  The VA examiner did not consider the Veteran's contentions of continuity of symptoms when formulating the opinion.  The Veteran has also raised the issue of entitlement to service connection for a gastrointestinal disorder due to a medically unexplained chronic multi symptom illness as a result of his service in the Persian Gulf.  No opinion has been provided as to whether the Veteran's gastric symptoms, to include chronic diarrhea, are due to an undiagnosed illness or medically unexplained chronic multi symptom illness.  As such, a new VA examination and opinion are necessary to address this theory of service connection, and that takes into account the Veteran's contentions.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

Additionally, the Veteran raised the issue of service connection for a gastrointestinal disorder secondary to the medications he takes for his service-connected migraine and sinus disabilities.  There was no opinion provided on this issue; therefore, on remand a VA examination and opinion are necessary to address this theory of service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and etiology of the degenerative disc disease of the cervical, thoracic and lumbar spine.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical, thoracic and/or lumbar spine are of service onset or otherwise related to the Veteran's period of active duty service.

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and/or manifestations of the disorders and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements of continued back pain since service, to include medical treatment since 2000.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and etiology of any gastrointestinal disorder to include GERD and chronic gastritis.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder, to include GERD and chronic gastritis, are of service onset or otherwise related to the Veteran's period of active duty service.

In formulating the opinion, the examiner should comment on the February 1989 treatment note which stated the Veteran's symptoms of pain of the esophagus and sternum, aggravated by swallowing were highly suggestive of GERD.  

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and/or manifestations of the disorders and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements of continued gastric symptoms since service, to include medical treatment since February 2000.  

(b) If the answer to (a) is NO, then the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability), that the Veteran's diagnosed GERD and chronic gastritis are caused by medication the Veteran takes for his service-connected migraine and sinus disabilities.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability), that the Veteran's diagnosed GERD and chronic gastritis are aggravated by medication the Veteran takes for his service-connected migraine and sinus disabilities.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

(c) If the examiner finds that the Veteran does not have a diagnosed gastrointestinal condition, to include GERD and chronic gastritis, that is related to service, then the examiner should determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by chronic diarrhea.

4.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

